369 U.S. 422 (1962)
KERR STEAMSHIP CO., INC., ET AL.
v.
UNITED STATES ET AL.
No. 29.
Supreme Court of United States.
Decided April 9, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Herman Goldman, Elkan Turk and Elkan Turk, Jr. for petitioners.
Solicitor General Cox and Robert E. Mitchell for respondents.
PER CURIAM.
Upon the respondents' suggestion of mootness, the petition for writ of certiorari is granted and the judgment of the Court of Appeals is vacated. The case is remanded to that court with instructions to dismiss the petition for review as moot.